UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number333-141482 Princeton Security Technologies, Inc. (Exact name of registrant as specified in charter) Nevada State or other jurisdiction of incorporation or organization 20-5506885 (I.R.S. Employer I.D. No.) 303C College Road, Princeton, New Jersey 08540 (Address of principal executive offices)(Zip Code) Issuer's telephone number, including area code: 609-924-7310 Securities registered pursuant to section 12(b) of the Act: Title of each class None Name of each exchange on which registered N/A Securities registered pursuant to section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act Yes xNoo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the 1 Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained herein, and not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: The Registrant’s shares trade on the OTCBB with $0.25 bid and $0.32 ask.The bid on April 13th, 2011, was $0.25 giving the shares held by non affiliate share holdersmarket value of$1,253,878.The shares trade very sporadically and the bid price on any given day may not be indicative of the actual price a stockholder could receive for their shares. As of April 13, 2011, the Registrant had 14,163,513 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the part of the Form 10-K (e.g., part I, part II, etc.) into which the document is incorporated:(1) Any annual report to security holders; (2) Any proxy or other information statement; and (3) Any prospectus filed pursuant to rule 424(b) or (c) under the Securities Act of 1933:NONE 2 PART I ITEM 1. BUSINESS SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This periodic report contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to the financial condition, results of operations, business strategies, operating efficiencies or synergies, competitive positions, growth opportunities for existing products, plans and objectives of management. Statements in this periodic report that are not historical facts are hereby identified as forward-looking statements. Overview Princeton was founded in February 2005 to acquire the detector and microanalysis business of Outokumpu Oyj.In February 2005, Princeton completed the acquisition of the detector and microanalysis business from a subsidiary of Outokumpu Oyj.As part of the acquisition of the business, Princeton retained the management and scientific staff of the subsidiary’s detector business unit to continue to operate the detection and microanalysis business.Additionally, Princeton assumed the lease on the premises occupied by Outokumpu Oyj.The facilities were located in Rocky Hill, New Jersey and served as the company’s offices, manufacturing and research facilities.In March 2006, Princeton moved its offices to 303C College Road East, Princeton, New Jersey where its management, manufacturing and research and development are currently located. As part of the goal in acquiring the detector business, following the acquisition, Princeton divested the Microanalysis business to a subsidiary of Bruker Biosciences Corp. so that management could focus on, what it believed to be, the more profitable detector business within the Homeland Security industry. In September 2006, Princeton restructured its corporate status by creating a Nevada corporation called Princeton Security Technologies, Inc. to be the holding company of Princeton Gamma Tech Instruments, Inc.Management reincorporated in Nevada and completed a stock exchange making Princeton Gamma Tech Instruments the wholly owned subsidiary of the Nevada corporation.The creation of a Nevada parent corporation was accomplished as part of Princeton’s ongoing efforts to start seeking equity investments from outside investors.Princeton offices and facilities will continue to be located in Princeton, New Jersey.Princeton’s primary focus will continue to be on the X-ray and Gamma-ray Detectors and Spectroscopy systems, Radioactive Isotope Identifier products. Our products detect radioactive and other nuclear materials in various security and environmental settings. Products Through the purchase of the detector business, Princeton acquired X-ray and Gamma-ray Detectors and Spectroscopy systems, and Radioisotope Identifier products.More importantly, we also acquired the management and scientific teams responsible for the development of this technology.Currently we produce both individual detection units as well as component parts for larger units manufactured and sold by other companies. The uses for our products encompass a variety of industrial, commercial and security concerns ranging from thehomeland security need to detect concealed radioactive material, to silicon wafer fabrication companies thatuse our products and components to analyze silicon wafers for defects. The nature of our technology allows our products to encompass a variety of uses.Our products typically have three basic technologies that canbe combined to create a detection unit or system.Each of our products contains a sensor or a detector, electronic circuitry to process the signal from the sensor and firmware or software to analyze andinterpret the processed signal.Princeton has design, development and manufacturing capability in all three technology areas.By focusing on these three core competencies used in detectors and components, we are able to design products for multiple industries andusers. 3 As part of our core technology, we have developed the internal capability to produce a high purity germanium radiation detector, Sodium Iodide and Lanthanum Bromide scintillators, which are the keycomponent in Gamma-ray detection systems.We do also have an internal capability to process x-ray detectors, as well. These capabilities allow us to compete with the limited number of companies who have the abilityto work with these types of sensors.These sensors are most frequently used to detect radioactive isotopes. Currently, our product line includes the following component and detectors: - Category 1: Radioactive Isotope Identifier Products. The current product is termed the SAM Radioactive Isotope Identifiers (RIID).This hand-held instrument is a self-contained radiation detector, low-noise signal processor, and user interface.Our proprietary analysis software provides an intuitive color display suitable for both First Responders as well as more technically trained Health Physicists.This product and product versions are mainly used for large homeland security market applications, as well as for environmental, industrial and medical purposes. The most recent application is where RIIDs are being used to detect radioactive isotope leaks coming from Nuclear Power plants. The Company has customized its RIID to detect such isotopes according to the required specifications from the local Health authorities. This product detects neutron and gamma radiation from over 100 isotopes. The SAM was designed to meet the latest American National Standards Institute “ANSI” and other government standards for portable radiation detection equipment. We introduced recently a Fixed Installation unit , called Area Monitor, to our product offering. That product is being offered and used in e.g. building security applications ,hospitals , industrial applications and generally in security applications where an identified area or facility needs to be secured. A new application is a vehicle and cargo Portal monitoring for security purposes. Area Monitors can also be used to detect the Radioactive Isotopes coming from Nuclear Power plants as well as measuring the Radiation level in the food items e.g. water, milk, vegetables, fish, beef etc. - Category 2: Nuclear/ Gamma-ray detectors and spectrometers: Princeton is one of the handful of companies worldwide that manufactures High Purity Germanium Detectors and associated electronics and software for the most sensitive and accurate detection and analysis of radioactive samples in a laboratory environment.A typical application is the measurement of very low-levels of radioisotopes in soil, water or geological samples to determine the efficacy of radioactive waste cleanup or to conduct geophysics research.This type of lab-based instrumentation is also used by the nuclear power industry for on-line monitoring.Customers include Federal and State governmental authorities, research laboratories and large corporations. - Category 3: X-ray detectors and spectrometers. These products address the research and industrial analysis need in the Microanalysis or XRF market. The Microanalysis Market is the branch of industry and scientific research that requires the non-destructive analysis of materials on a sub-millimeter dimensional scale. The non-destructive testing of materials by X-ray analysis utilizes a range of detector products from small hand-held units to large systems installed on a Synchrotron and used for the fundamental research of materials.Princeton supplies both detector components as an OEM supplier and also complete X-ray spectrometer systems.Applications include quality control (e.g., for Silicon wafer fabrication), fundamental material research (e.g., on a synchrotron), and industrial control and monitoring, (e.g., engine wear analysis). A typical application is analyzing various metals for quality or research purposes. 4 Markets The market for our products is broad and encompasses both industrial, commercial and security concerns.Although our products are sold world-wide, current emphasis by the United States government on homeland security measures leads us to believe the US market will be strong for many of our detectors. Our hand held and fixed installation detectors have the ability to check for various radiation in packages, containers or environmental areas.This will allow them to be used for multiple purposes including use by homeland security companies in checking for items such as dirty bombs. Homeland Security market generally includes: law enforcement authorities, first responders, HAZMAT teams, governmental agencies and companies that work with such agencies.This is a growing marketplace particularly in the realm of radiation and special nuclear material detection.SAM Isotope Identifier , Area Monitors and as well assome High Purity Germanium detectors are targeting this segment, which is sizeable enough to support several players. Additionally, we produce components that are used by other companies in larger detection units in multiple discipline areas.Both Gamma-ray and X-ray detectors and systems are considered to be a part of analytical instruments market segments.Our products and systems address needs for a smaller market segment within the analytical instruments marketplace aimed at industrial and research usage. The recent Nuclear Power plant crisis in Japan has resulted in an increased level of interest in radiation detection related to the Nuclear Power plants. This market is currently very significant. Due to the leaked isotopes, which are extremely dangerous for people living close to those areas, coming from Nuclear Power plants we see that our products have a huge potential to detect such isotopes; whether RIIDs, Fixed Area Monitors or High Purity Germanium based systems are being deployed in such circumstances. This market has been there for decades but not until recently it has become more critical due to serious recent Nuclear Power plant problems in Japan. Competition The environment for our products and services is intensely competitive. Although the complexity of the products we produce limits the number of companies we compete with, the companies with competing technology are generally larger and often subsidiaries or divisions of very large multinational companies.Our competitors’ size and association with large multinational companies creates advantages over us in the ability to access potential customers.Many potential customers already purchase products either directly from our competitors or from another subsidiary of these large multinational companies creating natural inroads to sales that we do not possess. Given our relative size versus our competitors, we often have to seek niche markets for our products or focus on selling components to be used in our competitors’ larger detection units.We believe, however, that our technology and experience in the detection industry allows us to be competitive in our markets.However, until we have more funding, we will be limited in our ability to expand our market penetration and to be able to introduce new products. We believe our main competitors are ICX Technologies , recently acquired by a publicly held US company Flir Systems Inc., with a large selection of radiation detection products and technology; Canberra Industries, Inc., a subsidiary of French Areva group, specializing in larger nuclear projects and Radiation Identifying detector technology to the Homeland Security market; Ortec, a division of Ametek (Advanced Measurement Technology, Inc.), offering nuclear detection products to the Homeland Security market and Thermo Fisher Scientific, a large US based publicly held company, which sells Isotope Identifiers as well as other Homeland Security technology products. In addition to the above competitors, there are several other companies that offer competing products in each of our market segments.Given the complexity of our products, we do not foresee substantial new competitors entering the broad market but instead see the current competitors becoming more aggressive as the markets continue to expand. 5 Future Growth Plans and Markets By purchasing complex technology developed over the last thirty years, we believe we have the capability to enter into a growing marketplace in the Homeland Security as well as overall detector field.We are hopeful we can provide improved focus to products and related technology that was not receiving the attention or funding it required while operating as a subsidiary of a large multinational company whose primary focus was moving in another direction.We have spent the last three years improving upon the technology acquired; further developing new innovative products and refocusing our strategy on the growing need for sophisticated and dedicated detection units and components.We are hopeful this focus will allow us to be at the forefront of increased spending on detection devices for the commercial and homeland security markets.Three markets we see as new uses for our products are in the homeland security marketplace where there is an increasing need for dangerous radioactive and nuclear material to be identified by several authorities; Nuclear power plant marketand in the “quality control” area where testing equipment has become a crucial part of the manufacturing process. Although security issues have been around before, there is a new and on-going need to be able to detect variousradioactive isotopes in different security and environmental settings.This marketplace is expanding throughout the world.This need is being created not only from the fear of terrorism but also from the expansion of the use of various chemicals and radiation in the manufacturing environments and the need to assure radiation is not being released inadvertently into the environment.We have created several detectors and related components aimed directly at this need and will continue to work on the development of even more sophisticated devices for this expanding market. The recent Nuclear Power plant crisis in Japan has resulted in an increased level of interest in radiation detection related to the Nuclear Power plants. Due to the leaked isotopes, which are extremely dangerous for people living close to those areas, coming from Nuclear Power plants we see that our products have a huge potential to detect such isotopes; whether RIIDs , Fixed Area Monitors or High Purity Germanium based systems are being deployed in such circumstances. This market has been there for decades but not until recently it has become more critical due to serious recent Nuclear Power plant problems in Japan. Therefore we believe that this market will provide company real growth opportunities. As manufacturers continue to create more complex products relying heavily on automation, we believe that they will continue to require products such as detectors and testing equipment capable of evaluating the quality of the products produced.We have seen this in the silicon wafer fabrication process where we currently provide component parts to help detect any defects in the chips. Another new application for us is the detection of radioactive raw material in a manufacturing process within a marble industry or steel industry.We believe these “quality control” products will continue to see increasing demand and the use of our products will expand. Princeton’s plan of operation going forward consists of a two tier approach including a marketing strategy and a sales strategy. Our marketing strategy includes a number of defined processes, and will leverage existing marketing plans from Princeton and affiliate companies.Campaigns run on a regular basis will include a tradeshow schedule, direct mail, email, telemarketing and direct sales calls, user groups and radiation detection workshops.Furthermore, our marketing efforts will also introduce a one-to-one customer driven outline to address the network and support needs of each customer. We intend to prioritize customer service and make it a key component of our marketing programs.We believe that providing our customers with what they want, when and how they want it, has been fundamental in the development of our reputations in the industry. Because we want to develop close working relationships with our customers, we want to establish accounts in as personable a way as possible.It is for this reason that we will overwhelmingly emphasize in-person sales visits. 6 We will closely integrate all of our marketing and sales efforts to project a consistent image of our company and a consistent positioning of our products and services.Furthermore, to support our marketing initiatives and effect legislative actions, we plan to participate in several Washington, D.C. based DHS (Department of Homeland Security) events directly or indirectly via our partners and consultants, and utilize a lobbyist in Washington, D.C. with contacts in the security business. Our sales strategy includes focusing initial efforts on the top level decision maker or influencer at each targeted government agency.Princeton will also work with DHS to determine which government agencies are appropriate for immediate deployment of advanced technology. We plan to use the following business development strategies: 1)Use internal contacts or existing customer base within government agencies to identify new opportunities. Once a new opportunity or person is being identified we can determine if the potential new sales opportunity will be handled directly or by our OEM partners or representatives. 2)Once the proper Points of Contact have been qualified, an account executive or our partners will present the technology and overcome sales objections. During this time the sales person will confirm the details of the opportunity, if any.Onsite demonstrations will be critical in customer acceptance. 3)Onsite demonstrations will include an account executive and possibly a sales engineer.We currently sell to several state and federal agencies including the Environmental Protection Agency, Department of Energy, NASA, National Institute of Standards and Technology , Pacific Northwest National Laboratory, Los Alamos National Laboratory, Princeton Plasma Physics Lab, Idaho National Lab, US Geological Survey, Niagra County Health Dept. and the City of Englewood NJ. Manufacturing, Supplies, and Quality Control Princeton utilizes a 13,000 square foot facility for the manufacture of gamma-ray and X-ray detection equipment and associated electronics.Princeton possesses equipment for vacuum pumping, thin film deposition, wet chemistry semiconductor processing, and semiconductor diffusion.Princeton holds NRC radioactive material licenses for all typical radioactive sources used for the test and calibration of gamma-ray detectors, and carries an inventory of over 60 sources for this purpose.Electronics assembly is mostly outsourced but with small-scale in-house capability including full assembly and testing of our manufactured instrumentation.Ourradiation detector manufacturing equipment is suitable and adequate for the current manufacturing plans.Other manufacturing requirements resulting from business expansion, such as electronic modules, will be outsourced. We gained ISO 9001:2000 Quality Control certifications in 2004, and will be seeking re-certification in the event of a major contract requirement. Patents, Trademarks, and Copyrights PGTI owns the following patents and trademarks on file with the United States Patent & Trademark Office: US Patent # Expiration Date Title May 20, 2013 Highly sensitive nuclear spectrometer apparatus and method. May 20, 2013 Highly sensitive nuclear spectrometer apparatus and method. April 7, 2015 Analog to digital conversion technique for spectroscopy. 7 Research and Development Princeton’s engineering and technical staff have over 200 years combined experience in gamma-ray and X-ray spectroscopy including detector development, signal processing and firmware/software development.Engineering modeling tools include detector simulation software, graphic display simulators, Computer Aided Design packages for electronics and mechanical assembly, and a suite of firmware development tools. In addition to Princeton’s own R&D staff, it regularly uses subcontracting in software, hardware and design tasks related to new and existing product development projects. Regulation and Environmental Compliance Due to the nature of PGTI’s business, we are required to comply with the following agencies in order to conduct operations: § Nuclear Regulatory Commission licenses for the possession and distribution of radioactive sources used for testing and calibrating equipment. § OSHA (Occupational and Safety Health Administration) regulations relating to the handling and use of hazardous chemicals. § EPA (Environmental Protection Agency) regulations relating to the storage, use and disposal of hazardous substances. § Department of Commerce Export Administration regulations relating to the sale of equipment overseas. § Various State and Federal Labor laws. As of March 30, 2011, we are currently in compliance with all state and federal agencies. Employees As of April 12, 2011, we had 11 full-time and 2 part-timeemployees. None of our employees are represented under a collective bargaining agreement. We believe our relations with our employees to be good. Reports to Security Holders. You may read and copy any materials that we file with the Securities and Exchange Commission at the Securities and Exchange Commission's public Reference Room at treet, N.E., Washington, D.C. 20549.You may also find all of the reports that we have filed electronically with the Securities and Exchange Commission at their Internet site www.sec.gov. ITEM 2. PROPERTIES PGTI utilizes a 13,000 square foot facility for the manufacture of gamma-ray and X-ray detection equipment and associated electronics.Princeton possesses equipment for vacuum pumping, thin film deposition, wet chemistry semiconductor processing, and semiconductor diffusion.We lease this facility at an average rate of $20,000 per month and our lease has a term extending through March 31, 2015. ITEM 3. LEGAL PROCEEDINGS 8 We are not a party to any pending legal proceeding.To the knowledge of our management, no federal, state or local governmental agency is presently contemplating any proceeding against us.No director, executive officer or other person who may be deemed to be our “affiliate” or who is the owner of record or beneficially of more than five percent of our common stock is a party adverse to us or has a material interest adverse to us in any proceeding. ITEM4. (Removed and Reserved) PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock commenced to trade on the “OTC Bulletin Board" of the National Association of Securities Dealers, Inc. ("NASD") in the first quarter of 2008 under the symbol “PSGY.”The bid and ask price since the trading began has ranged from $0.04 to $1.25.Trading prices are inter-dealer quotations as reported do not necessarily reflect transactions, retail markups, mark downs or commissions.As of April 12, 2011, the bid and ask price for our stock was $0.3and $0.5 and the last trading price $0.3. Quarter Ended High Price Low Price March 31, 2011 December 2010 September 2010 June 2010 March 2010 December 2009 September 2009 June 2009 March 2009 Holders. The number of record holders of our common stock as of April 12, 2011, was under 200. Dividends. We have not declared any cash dividends on our common stock, and we do not intend to declare dividends in the foreseeable future.Management intends to use all available funds for the development of our product.There are no material restrictions limiting, or that are likely to limit, our ability to pay dividends on our common stock. Securities Authorized for Issuance under Equity Compensation Plans. 9 Plan Category Number of Securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans excluding securities reflected in column (a) (a) (b) (c) Equity compensation plans approved by security holders 0 0 0 Equity compensation plans not approved by security holders Total Recent Sales of Unregistered Securities. There were no sales of Unregistered Securities in the years 2009 and 2010. Use of Proceeds of Registered Securities. There were no sales of Registered Securities in the years 2009 and 2010. Purchases of Equity Securities by Us and Affiliated Purchasers. There were no purchases of our equity securities by us or any affiliated purchasers during the calendar year ended December 31, 2010. ITEM 6. SELECTED FINANCIAL DATA Summary of Financial Information We had revenues of $2,565,512 for 2010 and $2,036,643 for 2009.We had a net profit of $44,700 for the year ended December 31, 2010.At December 31, 2010, we had cash and cash equivalents of $39,567 and working capital of $135,644. At December 31,2009, we had $21,333 cash and cash equivalents and working capital of $57,566. The following table shows selected summarized financial data for the Company at the dates and for the periods indicated. The data should be read in conjunction with the financial statements and notes included herein beginning on page F-1. STATEMENT OF OPERATIONS DATA: For the Year Ended December 31, 2010 For the Year Ended December 31, 2009 Revenues $ $ General and Administrative Expenses Net Profit (Loss) ) Basic Income (Loss) per Share ) Diluted Income (Loss) per Share ) Weighted Average Number of Shares Outstanding Weighted Average Number of Fully Diluted Shares Outstanding BALANCE SHEET DATA: December 31, 2010 December 31, 2009 Total Current Assets $ $ Total Assets Total Current Liabilities Working Capital Stockholders’ Equity (Deficit) 10 ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Plan of Operation. General. Certain statements in this Report constitute “forward-looking statements.” Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Factors that might cause such a difference include, among others, uncertainties relating to general economic and business conditions; industry trends; changes in demand for our products and services; uncertainties relating to customer plans and commitments and the timing of orders received from customers; announcements or changes in our pricing policies or that of our competitors; unanticipated delays in the development, market acceptance or installation of our products and services; changes in government regulations; availability of management and other key personnel; availability, terms and deployment of capital; relationships with third-party equipment suppliers; and worldwide political stability and economic growth. The words “believe”, “expect”, “anticipate”, “intend” and “plan” and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. Critical Accounting Policies and Estimates The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the Consolidated Financial Statements and accompanying notes. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances. Actualresults could differ from these estimates under different assumptionsor conditions.The Company believes therehave been no significant changes during the year ended December 31, 2010. The Company’s accounting policies are more fully described in Note 1 of the consolidated financial statements.As discussed in Note 1, the preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions about the future events that affect the amounts reported in the consolidated financial statements and the accompanying notes. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances.Actual differences could differ from these estimates under different assumptions or conditions.The Company believes that the following addresses the Company’s most critical accounting policies. 11 We recognize revenue in accordance with Securities and Exchange Commission Staff Accounting Bulletin No. 104, “Revenue Recognition” (“SAB 104”).Under SAB 104, revenue is recognized at the point of passage to the customer of title and risk of loss, when there is persuasive evidence of an arrangement, the sales price is determinable, and collection of the resulting receivable is reasonably assured.We recognize revenue as services are provided with specific long lead time orders. Our allowance for doubtful accounts is maintained to provide for losses arising from customers’ inability to make required payments.If there is deterioration of our customers’ credit worthiness and/or there is an increase in the length of time that the receivables are past due greater than the historical assumptions used, additional allowances may be required.For example, at December 31, 2010, every additional one percent of our accounts receivable that becomes uncollectible would reduce our operating income by approximately $2,258 We account for income taxes in accordance with FASB ASC Topic 740, “Accounting for Income Taxes” (ASC Topic 740).Under ASC Topic 740, deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which the differences are expected to reverse.Deferred tax assets will be reflected on the balance sheet when it is determined that it is more likely than not that the asset will be realized.A valuation allowance has currently been recorded to reduce our deferred tax asset to $0. Our Business Growth For the 12 month period ending December 31, 2010 our sales increased to $2,565,512 from $2,036,643.With the increased sales, our Net Profit was $44,700 compared to a Net Loss of $420,823 for thesame 12 months periodin 2009.Our Radioactive Isotope Identifiers had the biggest sales volume of all product categories with thesales of $1,294,504, and the second biggest category is the Nuclear products with the sale of $803,150 for the 12 month period. The third largest sales category are X-ray Detectors. The largest growth for the 12 month period was in Radioactive Isotope Identifiers, where the sales grew to $1,294,504from $1,091,708 which is 19% growth. This was due to an enhanced sales distribution as well as introducing the new products and applications to the market, such as GPS capabilities and Neutron Detection for Radioactive Isotope Identifier market.Nuclear detectors grew 39% over the 12 month period from $575,928 to $803,150. Results of Operations Total sales increased $528,869 for the comparable 12 month period in 2010 from 2009.Our gross profit margin improved to 49.5% due to better profitability in the growing Radioactive Isotope Identifier category.Our Operating expenses increased by 11% for the year ended December 31, 2010, to $1,203,034 from $1,081,853 for the 2009 year end.As a result of the increased sales and margins,we had a net profit of $44,700 for the calendar year 2010 compared to a net lossof $420,823 for the same period in 2009. The profit was a reflection of the efforts to control our operating expenses, as well as move more profitable products from the research and development stage and early stage commercialization into market. Aswe have had a chance to work on new applications, we will be able to reduce cost of goods sold and increase our gross profit margin.We are hopeful, as our new applications gain more acceptance we are able to increase sales, improve cost of goods sold, and increase our gross margin.We still will need increased sales to reach profitability and cover all of our operating cost. We anticipate general and administrative expenses to remain at present levels or higher in the future.General and administrative expenses increased from $619,618 for calendar year 2009 to $629,885 for the calendar year 2010.We expect general and administrative expenses to increase in the future as we expand our sales revenues and our operations. Since we are in the initial phases of product sales for some new products, we are hopeful sales will increase and be able to cover operating cost.We will be dependent on sales to increase before we will be able to cover ongoing cost.Until we are able to increase sales, we may have to seek additional financing to fund operations. 12 Off Balance Sheet Arrangements. We had no off balance sheet arrangements during the year ended December 31, 2010. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements of the Company are set forth immediately following the signature page to this Form 10-K. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE The Company has had no disagreements with its certified public accountants with respect to accounting practices or procedures or financial disclosure. ITEM 9A(T).CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our management, which consists of one person and with the assistance of an attorney and a consultant, evaluated the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report. Based on that evaluation, our President and CFO concluded that our disclosure controls and procedures as of the end of the period covered by this report were effective such that the information required to be disclosed by us in reports filed under the Exchange Act is (i)recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (ii)accumulated and communicated to our management, including our President and CFO, as appropriate to allow timely decisions regarding disclosure. A controls system cannot provide absolute assurance, however, that the objectives of the controls system are met, and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. Management’s Annual Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act). Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance of achieving their control objectives. Our management evaluated the effectiveness of our internal control over financial reporting as of December31, 2010.In making this assessment, our management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) in Internal Control- Integrated Framework. Based on this evaluation, our management concluded that, as of December31, 2010, our internal control over financial reporting was effective.However, management recognized the weaknesses of inadequate segregation of duties consistent with control objectives due to our small size and limited resources but believes our established controls helps mitigate this potential weakness. 13 This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to temporary rules of the Security and Exchange Commission that permit the Company to provide only management’s report in this annual report. Changes in internal control over financial reporting There have been no changes in internal control over financial reporting. ITEM 9B.OTHER INFORMATION None PART III ITEM 10.DIRECTORS AND EXECUTIVE OFFICERS AND COPRORATE GOVERNANCE The following table sets forth the name, age, and position of each executive officer and director and the term of office of each director of Princeton: Name Age Position Director Since Juhani Taskinen 54 CEO, Director David Brown 39 Director Trupti Mehta
